            Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 1 of 23




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



 BAILEY & GLASSER LLP, DEREK G.
 HOWARD LAW FIRM, INC.,
                                                    Civil Action No. 19-cv-11992-PBS
                  Plaintiffs,

        v.

 MCTIGUE LAW LLP

                  Defendant.




                            ANSWER AND COUNTERCLAIM OF
                                 MCTIGUE LAW LLP

       Defendant McTigue Law LLP (“Defendant”) submits the following Answer and

Counterclaim in response to the Complaint (ECF No. 001) filed by Plaintiffs Bailey & Glasser

LLP and Derek G. Howard Law Firm, Inc. (“Plaintiffs” or “Plaintiffs Bailey & Glasser and the

Howard Law Firm”) on September 20, 2019. This Answer and Counterclaim is based upon

personal knowledge, reasonable investigation, and/or upon information and belief. In responding

to the allegations below, McTigue Law LLP denies averments in the headings of the Complaint,

and additionally denies all allegations not expressly admitted below. The Complaint’s language

is reproduced above Defendant McTigue Law LLP’s answers.

       1.        On October 21, 2016, Plaintiffs and Defendants (together the “Parties”) entered

into a contract (“Co-Counsel Agreement”) to prosecute a civil action Henderson v. BNY Mellon,

N.A., Civ. Action No. 15-cv-10599-PBS (“Henderson Action” or “Action”) on behalf of the

                                                1
              Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 2 of 23



plaintiffs in that lawsuit.

         ANSWER: Defendant admits the allegations as to McTigue Law LLP in Paragraph 1,

adding that the Co-Counsel Agreement further covered prosecution of Hershenson v. BNY

Mellon, N.A. et al. (16-cv-11480-PBS) (“Hershenson Action”).1

         2.        Before the Parties executed the Co-Counsel Agreement, the Honorable Patti

Saris, United States District Judge, who presided over the Henderson Action made several

findings:

          •       Mr. McTigue is unable to work constructively as a co-lead counsel on a
                  legal team with his previous co-counsel.

          •       Mr. McTigue’s treatment of co-counsel in this litigation is deeply
                  disturbing.

          •       Mr. McTigue rebuffed efforts by co-counsel to contact Ms. Henderson to
                  prepare her for deposition.

          •       Mr. McTigue attempted to cancel the date of a court-ordered mediation
                  without the consent of his co-counsel.

          •       Mr. McTigue unilaterally terminated co-counsel without warning and
                  without attempting to work out any disagreements.

          •       Given Mr. McTigue’s contumacious, uncivil conduct in this litigation, he
                  would not be an effective lead or co-lead class counsel.

    Henderson Action, ECF # 192.

         ANSWER: Defendant denies the allegations in Paragraph 2, except that Defendant

admits that on September 20, 2016, the Honorable Patti Saris issued an order, ECF No. 192,2 that

contained language similar to that in Paragraph 2.


1
 Defendant will use “Henderson Action” and “Action” to refer to both the Henderson and
Hershenson cases in this brief.
2
  Except for the reference in the first paragraph of this answer, all ECF references herein refer to
the docket in the Henderson Action.
                                                  2
               Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 3 of 23



          3.        The Parties entered into the Co-Counsel Agreement to resolve a protracted

dispute over which counsel would control the case on behalf of the putative class alleged in the

Henderson Action after Defendants had attempted to terminate Plaintiffs from the Henderson

Action.

          ANSWER: Defendant denies the allegations in Paragraph 3, except that Defendant

admits that on October 21, 2016 Plaintiffs Bailey & Glasser and the Howard Law Firm and

Defendant McTigue Law LLP entered into the Co-Counsel Agreement to prosecute the

Henderson Action and the Hershenson Action on behalf of the plaintiffs in those lawsuits and to

resolve any and all differences and disputes.

          4.        The Co-Counsel Agreement provided that Plaintiffs would serve as Co- Lead

Counsel and that Defendants would serve on a “Plaintiff’s Executive Committee.”

          ANSWER: Defendant denies the allegations in Paragraph 4, except that Defendant

admits that the Co-Counsel Agreement provided that Plaintiffs Bailey & Glasser and the Howard

Law Firm would serve as Co-Lead Counsel and that McTigue Law LLP would serve as the

Plaintiff’s Executive Committee.

          5.        The Co-Counsel Agreement provided that Defendants’ responsibility was “to

assist Co-Lead Counsel in their responsibilities,” that they would perform twenty percent of the

work and pay twenty percent of the “Common Expenses” incurred in prosecuting the Henderson

Action.

           ANSWER: Defendant denies the allegations in Paragraph 5, except that Defendant

 admits that the Co-Counsel Agreement provided that “Plaintiffs’ Executive Committee shall

 be responsible for assisting Co-Lead Counsel in their responsibilities,” and that “McTigue

 Law LLP (and any counsel McTigue Law LLP associates) will be apportioned 20% of the

                                                   3
              Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 4 of 23



 lodestar work, awarded 20% of the fees, and pay 20% of the [Common E]xpenses in this

 litigation, all on an ongoing basis, as measured from the beginning of the litigation.”

         6.        The Parties understood and agreed that Defendants would continue to serve as

liaison counsel to Plaintiff Ashby Henderson and facilitate communications between Ms.

Henderson and Plaintiffs.

         ANSWER: Defendant denies the allegations in Paragraph 6.

         7.        The Co-Counsel Agreement was executed shortly after a status conference with

Judge Saris.

          ANSWER: Defendant admits the allegations in Paragraph 7.

         8.        At the October 13, 2016 status conference, Defendants told Judge Saris that:

“[W]e have reached an agreement with [Plaintiffs] to work with them under their leadership. We

are working together. We have agreed to prosecute both actions together. Under their leadership,

I will be counsel to Ms. Henderson.” Henderson Action, Oct. 13, 2016 Status Hearing Transcript,

at 15.

          ANSWER: Defendant admits the allegations in Paragraph 8.

         9.        Plaintiffs expended hundreds of thousands of dollars on Common Expenses,

including $295,000 on expert witnesses, the vast majority of which was paid after the Parties

executed the Co-Counsel Agreement. Despite repeated requests by Plaintiffs that Defendants pay

their agreed-upon twenty-percent share of Common Expenses, Defendants paid nothing to

Plaintiffs to reimburse them for the Common Expenses paid by them after the execution of the

Co-Counsel Agreement.

         ANSWER: Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations in the first sentence of Paragraph 9. As to the second sentence,

                                                  4
          Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 5 of 23



Defendant denies the allegations, except that Defendant admits that all Parties, Plaintiffs Bailey

& Glasser and Howard Law and Defendant McTigue Law LLP, did not provide their Common

Expenses to each other until shortly before all fee petitions were filed August 23, 2019, and any

amounts for such payments to meet the agreed-upon percentages in the Co-Counsel Agreement

could not be calculated, and no payment could be made by any Plaintiff or Defendant firm before

August 23, 2019.

        10.     Defendants failed to uphold their agreement to perform 20% of the work.

        ANSWER: Defendant denies the allegations in Paragraph 10.

        11.     Despite agreeing to cooperate with Plaintiffs, Defendants continued their

acrimonious and obstructionist approach to collaboration that Judge Saris had previously

criticized.

         ANSWER: Defendant denies the allegations in Paragraph 11.

        12.     Instead of facilitating communication with Ms. Henderson and Plaintiffs,

Defendants repeatedly interfered with and blocked communications between Plaintiffs and Ms.

Henderson.

         ANSWER: Defendant denies the allegations in Paragraph 12.

        13.     Defendants sent multiple emails in April 2018 to Plaintiffs demanding that all

communication with Ms. Henderson must go through them; that they alone would relay

Plaintiffs’ messages to Ms. Henderson and then relay her responses.

        ANSWER: Defendant denies the allegations in Paragraph 13, except that Defendant

admits that on April 6, 2018 and April 9, 2018 McTigue Law LLP requested that

communications from Plaintiffs Bailey & Glasser and the Howard Law Firm to Ms. Henderson

be put in writing and emailed to Defendant McTigue.

                                                 5
          Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 6 of 23



       14.      Defendants also sought to undermine and sabotage Plaintiffs’ role as Co- Lead

Counsel in the Henderson Action, the very role they had agreed Plaintiffs would undertake in the

Co-Counsel Agreement, and that they would serve to assist. In April 2018, two other law firms

sought to intervene in the Henderson Action as class counsel for investment claims, alleging

among other things that Ms. Henderson was an inadequate class representative, and directly

attacking her ability to serve in that role. Henderson Action, ECF # 431. On May 2, 2018, the

day the opposition to the intervention motion was due, Defendants unilaterally filed a notice of

non-opposition to the intervention motion, purportedly on behalf of Ms. Henderson, even though

the motion called her inadequate. Henderson Action, ECF # 441. Defendants did not consult with

Plaintiffs before filing the non-opposition.

       ANSWER: Defendant denies the allegations in Paragraph 14, except that Defendant

admits that on April 4, 2018 two other law firms filed a motion to intervene in the Henderson

Action, see ECF No. 430 and 431, and Defendant respectfully refers the Court to the complete

filings for their true and complete contents and denies any allegations inconsistent therewith.

Defendant further admits that on May 3, 2018, Ms. Henderson, through her counsel McTigue

Law LLP, filed a response to the two firm’s motion to intervene in which Ms. Henderson did not

oppose their April 4, 2018 motion to intervene, and respectfully refers the Court to Ms.

Henderson’s Motion (ECF No. 441) and its footnote 1 which describes Ms. Henderson’s and

McTigue Law LLP’s efforts to reach and joint consultation with Plaintiff Bailey & Glasser prior

to the filing of the non-opposition motion.

       15.      On the same day Plaintiffs filed an opposition to the motion, Plaintiffs had

repeatedly asked Defendants for a phone call to discuss the response to the intervention motion,

an impending status report, and mediation scheduling. Defendants prevented direct

                                                 6
         Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 7 of 23



communication with Ms. Henderson, and fended off all attempts to discuss these critical matters

even with Mr. McTigue.

       ANSWER: Defendant denies the allegations in Paragraph 15, except that Defendant

admits that on May 3, 2018 Ms. Henderson, through her counsel McTigue Law, filed a response

to the motion to intervene in which Ms. Henderson did not oppose the April 4, 2018 motion to

intervene, and the non-opposition motion’s footnote 1 which described Ms. Henderson’s and

Defendant’s consultation with Plaintiffs. ECF No. 441.

       16.      On June 8, 2018, while the class certification and summary judgment motions

were pending in the Henderson Action, Defendants, without contacting Plaintiffs, filed notices of

appearance for three new attorneys from the Cohen Milstein firm. Henderson Action, ECF ##

449, 450, 451. These lawyers were apparently seeking to take over all or part of the Henderson

Action. Shortly thereafter, the Cohen Milstein lawyers withdrew.

       ANSWER: Defendant denies the allegations in Paragraph 16, except that Defendant

admits that on June 8, 2018, one attorney from the firm Cohen Milstein Sellers & Toll PLLC

filed a notice of appearance and two attorneys from the same firm filed motions for admittance

pro hac vice with this Court, to represent Ms. Henderson in the Henderson Action, ECF Nos.

449, 450, 451, and that shortly thereafter these three attorneys withdrew as attorneys of record.

ECF No. 460.

       17.      On July 30, 2018, at the summary judgment hearing in the Henderson Action,

Judge Saris removed Mr. McTigue from the Henderson Action. Henderson Action, July 30, 2018

Hearing Transcript, at 70-71. At the hearing Judge Saris instructed Mr. McTigue to have no more

involvement with the class claims. Id. at 70-71.

       ANSWER: Defendant denies the allegations in Paragraph 17, except that Defendant

                                                   7
          Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 8 of 23



admits that at a July 30, 2018 hearing in the Henderson Action, the Court stated that Mr.

McTigue should not be involved in the class action in the Henderson Action. Defendant

respectfully refers the Court to the full transcript for its true and complete contents and denies

any allegations inconsistent therewith.

       18.      On August 20, 2018, during a follow up status hearing, Judge Saris ordered Mr.

McTigue not just to cease all involvement in the class case, but to stop communicating with Ms.

Henderson about the class claims altogether, because his conduct was interfering with Plaintiffs’

ability to communicate with Ms. Henderson and was causing discord and tension. Henderson

Action, Aug. 20, 2018 Hearing Transcript, at 9, 18.

       ANSWER: Defendant denies the allegations in Paragraph 17, except that Defendant

admits that at an August 20, 2018 hearing in the Henderson Action, the Court referenced the July

30, 2018 hearing, stated that prior communications between Ms. Henderson, Mr. McTigue and

Plaintiffs had created confusion and tension, and that this created discord in the team that

interfered with Plaintiffs’ ability to communicate effectively. Defendant respectfully refer the

Court to the full transcript for its true and complete contents and denies any allegations

inconsistent therewith.

                                             PARTIES

       19.      Defendant McTigue Law LLP is a limited liability partnership with a principal

office located at 4530 Wisconsin Avenue, NW, Suite 300, Washington, DC, 20016.

       ANSWER: Defendant admits the allegations in Paragraph 19.

       20.      Defendant J. Brian McTigue is an individual attorney and founding partner of

McTigue Law LLP.

       ANSWER: Defendant admits the allegations in Paragraph 20.

                                                  8
            Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 9 of 23



          21.     Plaintiff Bailey & Glasser LLP is a limited liability partnership with a principal

office located at 209 Capitol Street, Charleston, West Virginia, 25301 and a Boston office

located at 99 High Street, Suite 304, Boston, Massachusetts, 02110. The two Bailey & Glasser

Boston partners were the lead lawyers for the firm in the Henderson Action.

          ANSWER: Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations in the first sentence of Paragraph 21.

          22.     Plaintiff Derek G. Howard Law Firm, Inc. is a corporation with a principal office

located at 42 Miller Avenue, Mill Valley, California, 94941.

          ANSWER: Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations in the first sentence of Paragraph 22.

                                          JURISDICTION

          23.     This Court has subject matter jurisdiction under 28 U.S.C. 1332(a)(1) because

the Plaintiffs and Defendants are citizens of different states and the amount in controversy

exceeds $75,000.

          ANSWER: Defendant answers that this Court has subject matter jurisdiction and

retained continuing jurisdiction over the Final Judgment in the Henderson Action, and for any

other necessary purpose, ECF No. 603, p. 6, and that compulsory counterclaims are grounded

jurisdictionally in 28 U.S.C. § 1367(a) and do not need an independent basis of federal

jurisdiction. Baker v. Gold Seal Liquors, Inc., 417 U.S. 467, 469 (1974).

          24.     This Court has personal jurisdiction over Defendants because each of them

conducted business in the District of Massachusetts on a regular basis during the relevant time

period.

          ANSWER: Defendant admits the allegations in Paragraph 24.

                                                  9
         Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 10 of 23



                             COUNT 1 BREACH OF CONTRACT

       25.       Plaintiffs incorporate the preceding paragraphs as though set forth herein.

       ANSWER: Defendant repeats and incorporates each of its responses to each paragraph

above as though fully set forth herein.

       26.       By their actions described herein, Defendants engaged in multiple breaches of

the Co-Counsel Agreement.

       ANSWER: Defendant denies the allegations in Paragraph 26.

       27.       By their actions described herein, Defendants undermined and sought to

sabotage the efforts of Plaintiffs to prosecute the Henderson Action on behalf of the class therein.

       ANSWER: Defendant denies the allegations in Paragraph 27.

       28.       By their actions described herein, Defendants engaged in contumacious conduct,

including contempt of Judge Saris’s order instructing them to have no further communications

with Ms. Henderson in the Henderson Action.

       ANSWER: Defendant denies the allegations in Paragraph 28.

                                     PRAYER FOR RELIEF

       Defendant denies that Plaintiffs are entitled to any relief.

               ADDITIONAL DEFENSES AND AFFIRMATIVE DEFENSES

       Defendant asserts the following affirmative and additional defenses, without the burden

of proof for any issues to which applicable law places the burden on Plaintiffs. Moreover,

nothing stated herein is intended to be construed as an acknowledgement that any particular issue

or subject matter is relevant to Plaintiffs’ allegations. Furthermore, all defenses are pleaded in the

alternative, and none constitutes an admission of liability or that Plaintiffs Bailey & Glasser and

the Howard Law Firm are entitled to relief on its claim. Defendant reserves the right to raise

                                                 10
         Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 11 of 23



additional defenses, counterclaims, cross-claims, and third-party claims not asserted herein of

which it may become aware through discovery or other investigation, or as otherwise may be

appropriate.

                                    First Affirmative Defense

       The Complaint fails to state a claim upon which relief may be granted.

                                   Second Affirmative Defense

       Plaintiffs Bailey & Glasser and the Howard Law Firm lack standing to bring this action.

                                    Third Affirmative Defense

       The claims of Plaintiffs Bailey & Glasser and the Howard Law Firm are barred in whole

or in part because Defendant acted in compliance with its contractual obligations under the laws

of the District of Columbia.

                                   Fourth Affirmative Defense

       The claims of Plaintiffs Bailey & Glasser and the Howard Law Firm are barred in whole

or in part by the terms of the applicable contractual agreement or agreements.

                                    Fifth Affirmative Defense

       The claims of Plaintiffs Bailey & Glasser and the Howard Law Firm are barred in whole

or in part by doctrine of waiver, estoppel, and/or release.

                                    Sixth Affirmative Defense

       The claims of Plaintiffs Bailey & Glasser and the Howard Law Firm that Defendant

violated the Co-Counsel Agreement are barred because Plaintiffs Bailey & Glasser and the

Howard Law Firm violated the Co-Counsel Agreement, as described in the Counterclaim infra,

which are incorporated hereto.




                                                 11
         Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 12 of 23



                                   Seventh Affirmative Defense

       The claims of Plaintiffs Bailey & Glasser and the Howard Law Firm fail because

Plaintiffs did not plead the elements of a claim of breach of contract, failed to plead facts

establishing that McTigue Law LLP breached its duty to perform under the Co-Counsel

Agreement, failed to plead facts that that the alleged breaches of contract were material, and

failed to plead facts that Plaintiffs suffered any legally cognizable damages resulted from any

such alleged breach.

                                   Eighth Affirmative Defense

       Plaintiffs Bailey & Glasser and the Howard Law Firm cannot establish that Defendant

breached the Co-Counsel Agreement by not reimbursing Common Expenses to Plaintiffs

because Plaintiffs fail to plead that the Co-Counsel Agreement required McTigue Law to

reimburse Plaintiffs for Common Expenses, and because Plaintiffs did not communicate their

own Common Expenses to McTigue Law LLP despite McTigue Law’s emailed requests they

provide their Common Expenses, preventing determination of the amount of Common Expense

incurred by each party to the Co-Counseling Agreement.

                                    Ninth Affirmative Defense

       The claims of Plaintiff Bailey & Glasser and the Howard Law Firm fail because McTigue

Law’s alleged non-payment of Common Expenses to Plaintiffs pursuant to the Co-Counsel

Agreement was not a violation of the agreement, did not hinder prosecution of the Henderson

Action, did not constitute a material breach, and because Plaintiffs failed to plead and cannot

establish that they suffered legally cognizable damages as a result.

                                    Tenth Affirmative Defense

       The claims of Plaintiffs Bailey & Glasser and the Howard Law Firm fail because they

                                                 12
           Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 13 of 23



cannot establish that Defendant obstructed communications with Ms. Henderson and hindered

prosecution of the Henderson Action, and that this constituted a material breach of the Co-

Counsel Agreement, and because Plaintiffs failed to plead and cannot establish that they suffered

legally cognizable damages as a result.

                                  Eleventh Affirmative Defense

          The claims of Plaintiff Bailey & Glasser and the Howard Law Firm fail because

Defendant’s filing in 2018 on behalf of Ms. Henderson of a non-opposition to the motion to

intervene did not violate the Co-Counsel Agreement, did not hinder prosecution of the

Henderson Action, did not constitute a material breach, and because Plaintiffs failed to plead and

cannot establish that they suffered legally cognizable damages as a result.

                                   Twelfth Affirmative Defense

          The claims of Plaintiffs Bailey and Glasser and the Howard Law Firm fail because the

Co-counsel Agreement expressly contemplates McTigue Law associating additional counsel, and

because associating additional co-counsel would not or did not hinder prosecution of the

Henderson Action, did not constitute a material breach of the Co-Counsel Agreement, and

Plaintiffs failed to plead and cannot establish that they suffered legally cognizable damages as a

result.

                                 Thirteenth Affirmative Defense

          Plaintiffs Bailey & Glasser and the Howard Law Firm themselves were unresponsive to

the interests of Ms. Henderson and the putative class she sought to represent during the

Henderson Action, causing Ms. Henderson to ask Defendant to request on her behalf that

Plaintiffs Bailey & Glasser and the Howard Law Firm put certain communications to her in

emails and send them to Defendant.

                                                13
         Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 14 of 23



                                 Fourteenth Affirmative Defense

       Defendant denies that the findings listed in Paragraph 2 of the Complaint are based on

fact, are based on a full record, and are accurate.

                                  Fifteenth Affirmative Defense

        Defendant denies any allegation that McTigue Law terminated co-counsel.

                                  Sixteenth Affirmative Defense

       Defendant did not interfere with Plaintiffs Bailey & Glasser and the Howard Law Firm

prosecuting the Henderson Action.

                                Seventeenth Affirmative Defense

       Defendant contributed significantly to the prosecution of the Henderson Action,

contributing 20.6 percent of the lodestar filed with the Court in the action and under the Co-

Counsel Agreement and in equity Defendant McTigue Law is owed 20 percent of the attorneys’

fees awarded in the action.

                                 Eighteenth Affirmative Defense

       Defendant expended $24,382 in unreimbursed Common Expenses in prosecuting the

Henderson Action which Plaintiffs Bailey & Glasser and the Howard Law Firm would not

present to the Court to approve for reimbursement and Plaintiffs did not provide to McTigue Law

LLP or the Court any meaningful explanation for not presenting those expenses to the Court, or

any meaningful explanation for Plaintiffs’ opposition to such reimbursement. Defendant must be

reimbursed for that amount by Plaintiffs.

                                 Nineteenth Affirmative Defense

       Defendant McTigue Law performed tasks requested by Plaintiffs Bailey & Glasser and

the Howard Law Firm pursuant to the Co-Counsel Agreement, except tasks it considered

                                                  14
         Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 15 of 23



unethical or a breach of duty to the client and the class she sought to represent.

                                  Twentieth Affirmative Defense

       Defendant did not take an “acrimonious and obstructionist approach to collaboration”

with Plaintiffs in the Henderson Action, but complied with its ethical duties to loyally and

faithfully represent Ms. Henderson and the class she sought to represent.

                                 Twenty-First Affirmative Defense

       Defendant protected the interests of both Ms. Henderson and the putative class she sought

to represent during the Henderson Action, though disagreements arose between Defendant and

Plaintiffs Bailey & Glasser and the Howard Law Firm on what was in the interest of Ms.

Henderson and her putative class, but such disagreements cannot preclude Plaintiffs from

performance under the Co-Counsel Agreement.

                                Twenty-Second Affirmative Defense

       Plaintiffs Bailey & Glasser and the Howard Law Firm are not entitled to attorneys’ fees

or interest under contract law, as they cannot meet the statutory and case law requirements for

such a fee or interest award.

                                Twenty-Third Affirmative Defense

       Plaintiffs Bailey & Glasser and the Howard Law Firm cannot meet the standard for

establishing that this Court should enjoin Defendant from contesting the Co-Counsel Agreement

and requesting compensation or monies due to them under the Co-Counsel Agreement or in

connection with the Henderson Action in any forum or jurisdiction.

                                       COUNTERCLAIM

       Defendant, for its Counterclaim against Plaintiffs Bailey & Glasser and the Howard Law

Firm, states as follows:

                                                 15
         Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 16 of 23



       1.       Defendant incorporates the preceding paragraphs as though set forth herein.

       2.       The October 21, 2016 Co-Counsel Agreement requires Plaintiffs Bailey &

Glasser and the Howard Law Firm to pay McTigue Law LLP 20 percent of the attorneys’ fees

approved by the Court in the Henderson Action.

       3.       After agreeing with Bank of New York Mellon to settle the Henderson Action,

on August 23, 2019, Plaintiffs Bailey & Glasser and the Howard Law Firm submitted a fee

petition to the Court. ECF Nos. 589, 590. That petition stated “The McTigue firm’s time is

excluded from the lodestar because it did not benefit the class” and requested that “the Court’s

order in this case direct that any attorneys' fees awarded be allocated only to Class Counsel.”

ECF No. 590 at 15. In their fee petition, Plaintiffs submitted to the Court only $32,579 of the

$56,961.28 of McTigue Law’s expenses incurred prosecuting the Henderson Action.

       4.       On August 20, 2019 Plaintiffs Bailey & Glasser and the Howard Law Firm first

informed McTigue Law they would not submit McTigue Law’s fees to the Court in their fee

petition as Class Counsel. Following Plaintiffs statement to McTigue Law, McTigue Law

submitted its own fee petition on August 23, 2019 requesting 20 percent of the attorneys’ fees

awarded and its full $56,961.28 in expenses in the Henderson Action for reimbursement, as

required by the Co-Counsel Agreement. ECF No. 591, 592.

       5.       Plaintiffs Bailey & Glasser and the Howard Law Firm opposed Defendant

McTigue Law’s fee and expense petition. ECF No. 597.

       6.       At the September 6, 2019 final approval hearing in the Henderson Action, the

Honorable Judge Saris acknowledged that there was a fee dispute between Plaintiffs and

Defendant McTigue Law and suggested that the dispute be resolved pursuant to a contract

action. Henderson Action, September 6, 2019 Hearing Transcript, pp. 31-32. At the hearing,

                                                16
            Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 17 of 23



Judge Saris also acknowledged the expense dispute, and instructed Plaintiffs Bailey & Glasser

and the Howard Law Firm to put the disputed amount not included in Plaintiffs’ expense request

on behalf of McTigue Law―$24,382―into an escrow account until the dispute was resolved.

Id., pp. 33-34.

       7.         At the hearing, Judge Saris also urged Defendant and Plaintiffs to negotiate a

resolution of the expense dispute. To date, no such resolution has been reached.

       8.         On September 16, 2019 this Court issued an order awarding Plaintiffs Bailey &

Glasser and the Howard Law Firm $3,333,333 in attorneys’ fees as class counsel in the

Henderson Action. ECF No. 603 (“Final Order”). In the Final Order, the Court also awarded

Plaintiffs the full amount of expense reimbursement requested by Plaintiffs, including the

$32,579 requested by Plaintiffs as McTigue Law’s expenses.

       9.         On information and belief, Plaintiffs Bailey & Glasser and the Howard Law

Firm have taken custody of the $3,333,333 in attorney’s fees and $404,234 in attorney expenses

reimbursed by the class in the Henderson Action pursuant to the Final Order.

       10.        On October 7, 2019 Plaintiffs Bailey & Glasser and the Howard Law Firm

served a summons and complaint on Defendant McTigue Law LLP in this action.

       11.        On October 24, 2019, Defendant requested that Plaintiffs Bailey & Glasser and

the Howard Law Firm pay McTigue Law the $666,666 owed to McTigue Law under the Co-

Counsel Agreement. Defendant further requested confirmation that Plaintiffs Bailey & Glasser

and the Howard Law Firm placed the $24,382 expense amount (the amount not included in

Plaintiffs’ fee and expense petition) into an escrow account, as ordered. Defendant have not

received a responses from Plaintiffs Bailey & Glasser and the Howard Law Firm as to these

requests.

                                                 17
         Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 18 of 23



       12.      To date, Plaintiffs Bailey & Glasser and the Howard Law Firm have refused to

perform under the Co-Counsel Agreement and pay McTigue Law LLP 20 percent of the attorney

fees awarded―$666,666―of the Henderson Action fee award, despite Plaintiffs being awarded

and taking custody of a $3,333,333 attorney’s fee award. Instead, Plaintiffs filed the current

lawsuit to bar any payment to McTigue Law LLP.

       13.      Based on the failure of Plaintiffs Bailey & Glasser and the Howard Law Firm to

respond to Defendant’s’ request to confirm that an escrow fund ordered by the Court in the

Henderson Action has been created, it is Defendant’s belief that Plaintiffs Bailey & Glasser and

the Howard Law Firm have not complied with the Court’s directive to place $24,382 in escrow

until the expense dispute has been resolved.

       14.      Defendant McTigue Law performed its obligations under the Co-Counsel

Agreement. For all times Defendant McTigue Law provided services in the Henderson Action

(from 2014 through August 20, 2018), the firm contributed significantly to the Class. For

instance, McTigue Law initiated the case and entered a representative agreement with Ashby

Henderson on April 29, 2014,3 contracted on January 27, 2015 with Bailey & Glasser LLP, the

Howard Law Firm and Minami Tamaki, LLP4 to assist with Ms. Henderson’s claims (ECF No.

592-3); researched, drafted, and developed the legal strategy for the Action; and developed the

theory of losses, and participated in discovery and motion practice with the Plaintiff firms. See

ECF No. 592 at 4-5.

       15.      Based on the lodestar submitted to the Court in the Henderson Action,


3
 McTigue Law’s Memorandum of Law in support of its fee petition contains a typographic error
dating that agreement April 27, 2015. ECF No. 592.
4
  The Minami Tamaki firm was replaced by the Derek G. Howard Law Firm, Inc., who was
formerly counsel with the Minami Tamaki firm.
                                            18
           Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 19 of 23



Defendant McTigue Law performed 20.6 percent of the attorney services in the Henderson

Action. See explanation, ECF No. 595 at 4.

          16.   Plaintiffs Bailey & Glasser and the Howard Law Firm improperly used, and

continue to use, their position as lead counsel in the Henderson Action to disparage Defendant

before the Court and to increase their own attorney fee award by $666,666 (the amount the

Plaintiffs owe to McTigue Law under the Co-Counsel Agreement and are withholding from

McTigue Law).

          17.   Plaintiffs Bailey & Glasser and the Howard Law Firm have breached their

contractual obligations under the Co-Counsel Agreement with Defendant McTigue Law by

failing to pay McTigue Law $666,666 out of the Court attorneys’ fee award in the Henderson

Action.

          18.   Plaintiffs Bailey & Glasser and the Howard Law Firm did not perform their

duties under the Co-Counsel Agreement, including providing McTigue Law LLP

contemporaneous access to all case information, and improperly asking McTigue Law LLP to act

unethically as to Ms. Henderson and the putative class she was seeking to represent.

          19.   The Co-Counsel Agreement’s language regarding a percentage division of the

fee award is not contingent upon a party’s approval of the services performed by any other party

under the Agreement.

          20.   Plaintiffs Bailey & Glasser and the Howard Law Firm have been unjustly

enriched by their refusal to pay McTigue Law the $666,666 owed under the Co-Counsel

Agreement in the Henderson Action.

          21.   The Co-Counsel Agreement states that it will be interpreted under the law of the

District of Columbia.

                                               19
         Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 20 of 23



                               Count One – Breach of Contract

       22.      Defendant incorporates the preceding paragraphs as though set forth herein.

       23.      The Co-Counsel Agreement is a valid and enforceable contract.

       24.      McTigue Law LLP has fully performed or tendered all performance required

under the Co-Counsel Agreement.

       25.      Bailey & Glasser and the Howard Law Firm have breached their duties as set

forth in the Co-Counsel Agreement by failing to pay McTigue Law LLP 20 percent of the

attorneys’ fees awarded by the Court in the Henderson Action, or $666,666.

       26.      Bailey & Glasser and the Howard Law Firm have violated the covenant of good

faith and fair dealing implicit in the Co-Counsel Agreement by acting to deprive McTigue Law

LLP of the benefits of the of the Co-Counsel Agreement by a) refusing to pay McTigue Law

LLP the $666,666 owed to McTigue Law LLP under the Agreement and instead unilaterally

converting that amount to their own account, b) by acting as class counsel to obstruct and oppose

McTigue Law LLP’s valid request for an award of attorneys’ fees and for full reimbursement of

McTigue Law’s expenses in the Henderson Action.

       27.      McTigue Law LLP suffered damages as a direct result of failure of Bailey &

Glasser and the Howard Law Firm to perform their promises under Co-Counsel Agreement,

including a loss of the $666,666 owed to McTigue Law LLP under the Agreement and a loss of

the $24,382 in McTigue Law’s expenses which were not reimbursed in the Henderson Action.

       28.      McTigue Law LLP is entitled recover damages resulting from the failure of

Bailey & Glasser and the Howard Law Firm to perform under the Co-Counsel Agreement.

       WHEREFORE, Defendant demands as follows:

       1.       That the Court enter judgment in favor of this counterclaim;

                                               20
         Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 21 of 23



       2.        That the Court order Bailey & Glasser and the Howard Law Firm to specifically

perform their promises to McTigue Law LLP under the Co-Counsel Agreement and immediately

transfer $666,666 to McTigue Law LLP, with interest;

       3.        That the Court order Bailey & Glasser and the Howard Law Firm to pay

McTigue Law LLP the $24,382 expense amount incurred by McTigue Law LLP in the course of

performing under the Co-Counsel Agreement, which amount Bailey & Glasser and the Howard

Law Firm, acting as class counsel, refused to present to the Court in class counsel’s fee and

expense petition and thereafter obstructed the efforts of McTigue Law LLP to obtain

reimbursement through its own fee and expense petition, including opposing McTigue Law’s

petition and failing to pay McTigue Law LLP such amount;

       4.        That the Court order Bailey & Glasser and the Howard Law Firm to pay

McTigue Law the value of McTigue Law LLP’s expectation interest, reliance interest, restitution

interest and any other interest created by the Co-Contract Agreement.

       5.        That a constructive trust or equitable lien be immediately placed on funds within

the possession and control of Bailey & Glasser and the Howard Law Firm in the amount of

$691,048 ($666,666 plus $24,382) until this Counterclaim is resolved;

       6.        That Plaintiffs Bailey & Glasser and the Howard Law Firm complaint be

dismissed with prejudice;

       7.        Defendant’s costs and attorney’s fees herein expended in accordance with the

provisions of applicable law be awarded to Defendant; and

       8.        All other appropriate relief to which McTigue Law LLP may now or hereafter

appear to be entitled.




                                                21
         Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 22 of 23



                                 RESERVATION OF RIGHTS

       McTigue Law expressly reserves the right to amend and/or supplement this Answer,

Affirmative Defenses, and Counterclaim. McTigue Law reserves the right to raise any additional

defenses not asserted herein that may be revealed during the course of discovery or other

investigation, or that otherwise are found applicable to it.


 Dated: October 28, 2019




                                                 Respectfully submitted,

                                               /s/ J. Brian McTigue
                                               J. Brian McTigue
                                               bmctigue@mctiguelaw.com
                                               McTigue Law LLP
                                               4530 Wisconsin Avenue, NW, Suite 300
                                               Washington D.C. 20016
                                               Telephone: (202) 364-6900
                                               Facsimile: (202) 364-9960




                                                 22
         Case 1:19-cv-11992-PBS Document 4 Filed 10/28/19 Page 23 of 23



                                    CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic File (NEF)
on October 28, 2019

                                                      /s/ J. Brian McTigue
                                                      J. Brian McTigue




                                                 23
